UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-7563


JAMES ANTHONY MAY,

                Plaintiff - Appellant,

          v.

SCOTT BRAIN;    JAMES   R.   CHELLIS;   JANE   DOE;   DR.   PHILLIP
PERKINS,

                Defendants - Appellees.


                             No. 11-7564


JAMES ANTHONY MAY,

                Plaintiff - Appellant,

          v.

DR. NINA WARD; NURSE G. MULLEN,

                Defendants - Appellees.


Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
District Judge. (5:11-ct-03088-FL; 5:11-ct-03065-FL)


Submitted:   January 31, 2012              Decided:   February 3, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.
James Anthony May, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               James Anthony May seeks to appeal the district court’s

orders    directing      May     to   notify     the   district     court    how   he

intended to proceed in his two separately filed 42 U.S.C. § 1983

(2006) actions.         This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).        The orders May seeks to appeal are neither final

orders    nor     appealable       interlocutory       or   collateral       orders.

Accordingly, we dismiss the appeals for lack of jurisdiction.

We   further     deny   May’s     motion   for    appointment       of   counsel    in

Appeal No. 11-7563.            We dispense with oral argument because the

facts    and    legal   contentions      are   adequately     presented       in   the

materials      before    the    court   and    argument     would    not     aid   the

decisional process.



                                                                            DISMISSED




                                           3